              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:08-cr-00025-MR-WCM

UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )               ORDER
                                )
CARROL LEE OWENS,               )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion

Requesting    Judicial   Recommendation      Concerning     Half-Way House

Placement” [Doc. 120].

      The Defendant moves the Court for a recommendation concerning the

length of his placement in a residential center or halfway house preceding

the end of his sentence. [Doc. 120]. The Bureau of Prisons (BOP), not the

Court, has the authority to designate the location of an inmate’s place of

imprisonment, including his placement at a halfway house or a similar facility.

See 18 U.S.C. § 3621(b).       Accordingly, the Defendant’s request for a

recommendation from this Court regarding the length of his placement at a

halfway house must be denied.
      Further, the Defendant is advised that before he may seek relief from

any court regarding the designation of the place of confinement, he must

exhaust all administrative remedies through the Bureau of Prisons. See,

e.g., Richmond v. Scibana, 387 F.3d 602, 604 (7th Cir. 2004). Once all

administrative remedies have been exhausted, he may challenge his

placement only by filing the appropriate pleading in the district court located

in the district of confinement, not the sentencing court. See Matheny v.

Morrison, 307 F.3d 709, 711-12 (8th Cir. 2002).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion

Requesting    Judicial   Recommendation            Concerning   Half-Way House

Placement” [Doc. 120] is DENIED.

      IT IS SO ORDERED.

                             Signed: May 3, 2019




                                         2
